Exhibit 10.2
(HYPOVEREINSBANK LOGO) [o56773o5677302.gif]
LOAN AGREEMENT
between
Zellstoff- und Papierfabrik Rosenthal GmbH
Blankenstein, Germany
(hereinafter referred to as “Borrower”)
and
Bayerische Hypo- und Vereinsbank Aktiengesellschaft,
Munich, Federal Republic of Germany
(hereinafter referred to as “HypoVereinsbank” or the “Lender”)

1



--------------------------------------------------------------------------------



 



Table of Contents
Preamble
Definitions

     
Article 1
  Amount and Purpose of the Facility
Article 2
  Conditions Precedent
Article 3
  Disbursements
Article 4
  Interest
Article 5
  Increased Costs
Article 6
  Illegality
Article 7
  Commitment Fee, Management Fee
Article 8
  Out-Of-Pocket Costs and Expenses
Article 9
  Repayment, Prepayment
Article 10
  Payments Overdue and Indemnification
Article 11
  Computation
Article 12
  Payments
Article 13
  Taxes, Duties, Levies and Other Charges
Article 14
  Export Credit Insurance (Guarantee) Cover
Article 15
  Representations and Warranties
Article 16
  Undertakings
Article 17
  Termination/Suspension of Disbursement
Article 18
  Assignment and Transfer
Article 19
  Miscellaneous
Article 20
  General Legal Provisions
Article 21
  Legal Independence
 
   
Annex 1
  Disbursement Request
 
   
Annex 2
  Reimbursement Request
 
   
Annex 3
  Transfer of Title for Security Agreement
 
   
Schedule 1
   
to Transfer of Title
   
for Security Agreement
  List of assets
 
   
Schedule      2A/B/C
   
to Transfer of Title
   
for Security Agreement
  2A Plan of site
 
  2B Layout of Buildings (where Assets are located)
 
  2C Layout of Assets (within Buildings)

Executive Version Loan Agreement HVB/ZPR

2



--------------------------------------------------------------------------------



 



Preamble
On 01.07.2008, 29.04.2009, 19.03.2009, 27.02.2009 and 06.02.2009 Zellstoff- und
Papierfabrik Rosenthal GmbH (the “Borrower”) and Metso Paper Sundsvall AB,
Sweden respectively Metso Automation GmbH, Germany, (the “Suppliers”) have
concluded 5 Supply Contracts for a total amount of EUR 4,969,436.34 for the
delivery of washpresses, knotter and mc-pumps plus services.
The parties to the Supply Contracts have agreed upon the payment conditions that

  •   15% of the total contract price, i.e. EUR 745,415.45 for the goods and
services under the contracts shall be paid as down payment and     •   85%, i.e.
EUR 4,224,020.89 shall be payable pro rata milestones reached, deliveries and
services rendered and financed through a loan agreement (the “Loan Agreement”)
under protection of the Swedish Export Credit Agency Exportkreditnämnden (“ECA”
or “EKN”).

The sole purpose of this Loan Agreement is to finance 85% of the Contract Value
(Tranche I) as well as 100% of the Insurance Premium (Tranche II) due to EKN.
Bayerische Hypo- und Vereinsbank AG has been mandated to provide the foreseen
financing.
This being premised, it is hereby agreed as follows:
Executive Version Loan Agreement HVB/ZPR

3



--------------------------------------------------------------------------------



 



Definitions
In this Loan Agreement including the Annexes, the following terms shall have the
following meaning:
“Availability Period” shall mean the period beginning on the Effective Date and
ending February 28, 2010 thereafter unless extended by the Lender in its sole
discretion for such further period as may be necessary for the further execution
of any of the Supply Contracts.
“Borrower” shall mean Zellstoff- und Papierfabrik Rosenthal GmbH.
“Business Day” shall mean (i) in respect of a Facility denominated in EURO, any
Target day on which commercial banks are open for business in Munich.
“Consents” shall mean any consent, license, approval, authorisation, filing,
notarisation or instrumentality, official or otherwise, required in connection
with the entry into, the performance, the legal validity, the enforceability and
the admissibility in evidence of this Loan Agreement and the transaction
contemplated hereby.
“Contract Value” shall mean the total amount of the Supply Contracts.
“Contractual Currency” shall mean the currency as agreed upon in this Loan
Agreement.
“Courier Service” shall mean any generally accepted courier service operating in
Germany.
“Disbursement Request” shall mean the disbursement request substantially in the
form as set out in Annex 1 hereto.
“ECA” shall mean EKN, i.e. the export credit guarantee agency of Sweden acting
on behalf of the government of the country of the Supplier’s domiciliation in
relation to export credit guarantees.
“ECA Cover” shall mean the export credit guarantee cover issued by the
respective ECA in respect of the Facility.
“Effective Date” shall mean the date on which the last of the Borrower and the
Lender shall have signed this Loan Agreement.
“Encumbrance” shall mean any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, or any other assignment by way of security, trust,
agreement or arrangement for the purpose of providing security or other security
interest or encumbrance of any kind in any jurisdiction.
“Environment” shall mean

  (i)   the air (including the air within buildings and the air within other
natural or man-made structures above or below ground);     (ii)   ground water,
surface water, coastal or inland waters, aquifer, pipes, drains and sewers;    
(iii)   land, including buildings and other structures in, on or under it and
any soil and anything below the surface of the land; and human health or safety,
living organisms and ecological systems.

Executive Version Loan Agreement HVB/ZPR

4



--------------------------------------------------------------------------------



 



“Environmental Consents” means any authorisations, permits, licences, consents,
approvals, notifications, reports, improvement programmes and assessments
required under any Environmental Regulations for the operation of the Borrower’s
business, the implementation of the project of the Supply Contracts or for
complying with the Borrower’s obligations under the Supply Contracts.
“Environmental Contaminants” means all pollutants or contaminants (including any
chemical, biological, industrial, radioactive, dangerous, toxic or hazardous
substance, water or residue, whether in solid or liquid form or a gas or vapour)
and any genetically modified organisms.
“Environmental Regulations” means any regulation and the like having legal
effect in Germany concerning the protection of the Environment and applicable to
the Borrower, the conditions of the work place or the generation,
transportation, storage, treatment or disposal of dangerous substances.
“EURIBOR” shall mean the average interest rate expressed as an annual interest
rate determined on the basis of quotations by first class banks in the European
inter-bank market for deposits in EURO for a period equal to the Interest Period
for which an interest rate has to be determined under this Loan Agreement, as
published on page 248 Telerate Moneyline (or such other pages which may replace
this page on such system) at or about 11:00 a.m. (Brussels time) two Business
Days prior to the commencement of such Interest Period.
“EURO” shall mean the currency of the member states of the European Union that
have adopted a single currency in accordance with the provisions of the Treaty
establishing the European Economic and Monetary Union.
“Facility” shall mean the principal amounts disbursed and outstanding and/or,
depending on the context, the principal amounts still to be disbursed under this
Loan Agreement.
“Fixed Interest Rate” shall mean the fixed interest rate determined by the
Lender on the basis of the refinancing costs to the Lender in the capital market
for amounts matching in amount and maturity the amount of the Facility for which
the fixed interest rate shall be applicable plus the Margin.
“Future Assets” shall have the meaning given to it in the Transfer of Title for
Security Agreement set out in Annex 3.
“Interest Payment Date” shall mean the last day of an Interest Period.
“Interest Period” shall mean with respect to a disbursement under the Facility,
a period of six months beginning on the date of such disbursement and ending
according to the provisions of Article 4.1. b) below, whereby the first day of
the Interest Period will not be counted for the calculation of the amount of
interest in relation to such Interest Period. Each succeeding Interest Period
shall begin on the last day of the previous Interest Period.
“Margin” shall mean 2.75% p.a. calculated on the outstanding loan amount.
“Operational Plant” shall have the meaning given to it in the Transfer of Title
for Security Agreement set out in Annex 3.
Executive Version Loan Agreement HVB/ZPR

5



--------------------------------------------------------------------------------



 



“Quotation Date” shall mean in relation to any Interest Period for which a
Reference Interest Rate is to be determined according to Article 4.1. the day on
which quotations would ordinarily be given by prime banks in the European
inter-bank market for deposits in EURO for delivery on the first day of such
period.
“Reference Interest Rate” shall mean EURIBOR
“Reimbursement Procedure” shall mean the disbursement procedure described in
Article 3.1.
“Reimbursement Request” shall mean the reimbursement request substantially in
the form as set out in Annex 2 hereto.
“Suppliers” shall mean Metso Paper Sundsvall AB, Sweden, and Metso Automation
GmbH, Germany, under the Supply Contracts.
“Supply Contracts” shall mean the Supply Contracts to be financed under this
Loan Agreement for the delivery of capital goods and rendering of services by
the Suppliers. The Supply Contracts are in detail:
1) Supply amount EUR 4,200,000, concluded between the Borrower and Metso Paper
Sundsvall, dd. July 1, 2008;
2) Supply amount EUR 185,000 concluded between the Borrower and Metso Paper
Sundsvall, dd. April 29, 2009;
3) Supply amount EUR 272,000 concluded between the Borrower and Metso Automation
GmbH, dd. February 27, 2009;
4) Supply amount EUR 247,436.34 concluded between the Borrower and Metso
Automation GmbH, dd. March 19, 2009
5) Supply amount EUR 65,000 concluded between the Borrower and Metso Automation
GmbH, dd. February 6, 2009.
“Target Day” shall mean any day on which the European payment settlement system
“Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System” is available for the settlement of payments in EURO ( i.e. as
of the date of this Agreement, all calendar days except Saturdays and Sundays,
January 1 and December 25 of each calendar year.
“Transfer of Title for Security Agreement” shall mean the transfer of title for
security agreement (Sicherungsübereignungsvertrag), to be entered into between
the Borrower and the Lender substantially in the form attached hereto as Annex 3
according to which the Borrower transfers title to the Operational Plant and all
Future Assets for security purposes to the Lender.
Executive Version Loan Agreement HVB/ZPR

6



--------------------------------------------------------------------------------



 



ARTICLE 1
Amount and Purpose of the Facility

1.1.   The Lender will make available to the Borrower a Facility up to a maximum
amount of

EUR 4,354,543.14
(in words: EUR four million three hundred fifty four thousand five hundred forty
three and 14/100)
consisting of
Tranche I
     in the amount of
EUR 4,224,020.89
(in words: EUR four million two hundred twenty four thousand twenty and 89/100)
representing 85% of the Contract Value.
     Tranche II
     in the amount of
EUR 130,522.25
          (in words: EUR one hundred thirty thousand five hundred twenty two and
25/100) representing 100% of the preliminary Insurance Premium as indicated by
EKN

1.2.   The sole purpose of the Facility is the financing of up to 85 per cent of
the Contract Value of the Supply Contracts as well as the financing of the
Insurance Premium to the extent covered by the ECA Cover.

ARTICLE 2
Conditions Precedent

2.1.   The obligations of the Lender under this Loan Agreement to make available
the Facility for the first time are subject to the Lender having notified the
Borrower and the Supplier that the following conditions precedent have been
fulfilled to the satisfaction of the Lender:

  a)   the Supply Contracts have become and are still effective as of the day of
the above notification of the Lender to the Borrower;     b)   the Lender has
received evidence satisfactory to it of the authority of the persons:

  -   having signed this Loan Agreement, to be entitled to sign this Loan
Agreement on behalf of the Borrower,     -   being authorised to act as the
representatives of the Borrower for the purpose of signing documents in
connection with this Loan Agreement and the transactions

Executive Version Loan Agreement HVB/ZPR

7



--------------------------------------------------------------------------------



 



      contemplated thereby together with a list of specimen authorised
signatures according to Article 19.4 hereof;

  c)   EKN has issued without any restrictions an ECA Cover for the Facility in
favour of the Lender in terms and amount satisfactory to it;     d)   the Lender
has received evidence from both Supplier that down payments of at least 15 per
cent (or more if so specified in the Supply Contracts) of the Contract Value
have been effected;     e)   the Lender has received the management fee in
accordance with Article 7.2 of this Loan Agreement;     f)   the Lender has
received in writing by separate confirmation of the Borrower evidence
satisfactory to it, that the Borrower obtained all Consents, including all
Environmental Consents, which are mandatory and necessary in connection with the
entry into and performance of the Loan Agreement together with the Annexes
attached thereto and/or effected thereunder or for the validity and
enforceability of any such documents and that they are in full force and
effect.;     g)   the Lender has received information satisfying to it regarding
the sustainability standards of the Borrower in terms of environmental, social
and management issues;     h)   the Lender has received a certified, up-to-date
extract of the Commercial Register of the Borrower of latest date, a copy of the
Articles of Association of the Borrower and the original or certified copy of
the resolution of the board of directors authorising the execution of the Loan
Agreement.

2.2.   It is a condition precedent of any further utilisation of the Facility
that the conditions precedent mentioned in Article 2.1 above are at that time
still fully complied with and that the Supply Contracts and the ECA Cover
continue to be legally valid and in full force and effect.

2.3.   A Disbursement Request shall not be effective unless the Lender:

  a)   has received all of the documents and other evidence listed in
Article 2.1 above in form and substance reasonably satisfactory to the Lender;
and     b)   is satisfied that all of the documents described in Article 2.1
above are unconditional or are subject to conditions satisfactory to the Lender.

ARTICLE 3
Disbursement

3.1.   Tranche I shall be disbursed during the Availability Period to finance
any amounts having become due to the Supplier under the terms of the respective
Supply Contracts. All disbursements shall be made upon presentation of the
Disbursement Request duly signed by the respective Supplier and the Borrower.

Executive Version Loan Agreement HVB/ZPR

8



--------------------------------------------------------------------------------



 



    Reimbursement Procedure: Reimbursements under Tranche I shall be made to
reimburse the Borrower for payments already effected by the Borrower to the
Suppliers in connection with the underlying Supply Contracts. Notwithstanding
and contrary to Art. 3.2. disbursements shall be effected directly to an account
of the Borrower upon presentation of a Reimbursement Request duly signed by the
Borrower and the respective Supplier.       Tranche II shall further be
disbursed during the Availability Period to finance the Insurance Premium having
become due to the Lender under this Loan Agreement. The Borrower herewith
irrevocably authorises the Lender to disburse the Insurance Premium to the
Lender when the Insurance Premium have become due and payable.      
Reimbursement Procedure: The upfront payment of 100% of the preliminary
Insurance Premium by the Borrower to the ECA via the Lender will be an
additional Condition Precedent in the case the Conditions Precedent as
stipulated in Art. 2 have not been fulfilled completely at the time the
Insurance Premium becomes due. As soon as all further Conditions Precedent have
been complied with the Lender upon receipt of a Reimbursement Request signed by
the Borrower will reimburse the respective amount directly to an account of the
Borrower.   3.2.   Disbursements to finance any amounts having become due to the
respective Supplier under the terms of payment of the respective Supply
Contracts shall be made exclusively to an account of the respective Supplier.
Disbursements to finance the Insurance Premium shall be made exclusively to an
account of the Lender.   3.3.   The Lender shall in its books open and maintain
an account for the Facility. The Lender shall debit such accounts with all
amounts disbursed under the Facility, all interest accrued thereon and any other
amounts payable pursuant to the terms and conditions of this Loan Agreement and
shall credit such account with all payments of principal and interest and any
other amounts paid by the Borrower in respect of the Facility. The Lender will
inform the Borrower from time to time of the amount of the Borrower’s liability
through a statement of account. The Borrower must promptly examine such
statement and immediately raise any objections relating thereto.   3.4.   The
Borrower may not cancel the utilisation of the Facility in whole or in part,
without the Lender’s prior written consent.

ARTICLE 4
Interest
4.1 Floating Interest Rate
Reference Interest Rate (EURIBOR)

  a)   The amounts disbursed and outstanding under the Facility shall carry
interest at the sum of the Reference Interest Rate plus the Margin.     b)   The
Borrower shall pay interest on any amount disbursed and outstanding under the
Facility on the basis of Interest Periods. In case of several disbursements
under the Facility, the first Interest Period for all disbursements other than
the first disbursement

Executive Version Loan Agreement HVB/ZPR

9



--------------------------------------------------------------------------------



 



      shall end on the same day as the current Interest Period for any previous
disbursement. On the last day of those Interest Periods those disbursements
shall be consolidated with such previous disbursements and treated as one
disbursement. The last Interest Period prior to a repayment date pursuant to
Article 9.1 shall be adjusted so as to ensure that the last day of such Interest
Period shall coincide with such repayment date. The Interest Period for the
first disbursement shall end on the date falling six months after the date of
the transport document relating to such disbursement. Interest shall be payable
on each Interest Payment Date.     c)   In the event that an Interest Payment
Date would fall on a day not being a Business Day, then the following Business
Day shall be the Interest Payment Date and the Interest Period shall be extended
accordingly, unless the Interest Payment Date would therefore fall in the next
calendar month, in which case the Interest Payment Date shall be the immediately
preceding Business Day and the Interest Period shall be shortened accordingly.  
  d)   In the event that on the Quotation Date no EURIBOR is published the
interest rate for the respective Interest Period shall be the arithmetical mean
— if necessary rounded upwards to the next 1/16% — of the rates for comparable
loans in the currency of the Facility which are offered to the Lender by three
prime banks in the European inter-bank market in case of a Facility denominated
in EURO on or about 11.00 a.m. Munich time on the corresponding Quotation Date
for the relevant Interest Period plus the margin.     e)   If a Market
Disruption Event occurs, the Lender shall determine the applicable interest rate
on the basis of the costs of funding in the currency of the Facility with the
same term as the applicable Interest Period from whatever source the Lender may
reasonably select plus the Margin.         In this Loan Agreement “Market
Disruption Event” means that (i) the applicable Reuters or Telerate screen rate
which displays EURIBOR for the relevant Interest Period is not available and
none or only one prime bank supplies a rate to the Lender to determine EURIBOR;
or (ii) the Lender determines that the cost to it of obtaining matching deposits
in the relevant European inter-bank market for the respective Interest Period
would be in excess of EURIBOR.         If a Market Disruption Event occurs and
the Lender or the Borrower so requires, the Lender and the Borrower shall enter
into negotiations (for a period of not more than thirty days) with a view to
agreeing a substitute basis for determining the rate of interest. Any
alternative basis agreed by the Borrower and the Lender shall forthwith be
binding on both parties.         The Lender shall without undue delay inform the
Borrower of the interest rate so determined.

4.2 Fixed Interest Rate

4.2.1.   Subject to Article 4.2.2, at the written request of the Borrower to be
received by the Lender at least thirty (30) days prior to an Interest Payment
Date or a repayment date pursuant to Article 9.1, which request upon receipt by
the Lender and acceptance thereby by the Lender shall be irrevocable and binding
on the Borrower, the Fixed Interest Rate shall

Executive Version Loan Agreement HVB/ZPR



10



--------------------------------------------------------------------------------



 



    apply as from the Interest Payment Date or the repayment date following the
receipt by the Lender of such request for the remaining term of the Facility.  
4.2.2.   The Borrower may not request the application of the Fixed Interest Rate
prior to full drawdown of all amounts available under the Facility.   4.2.3.  
Interest on any amount outstanding on the Fixed Interest Rate basis according to
Article 4.2.1 above shall be payable semi-annually in arrears on the repayment
dates pursuant to Article 9.1.   4.3   Notification of Amount of Interest Due  
    The Lender shall notify the Borrower at least ten (10) days prior to the due
date for each interest payment of the actual amount of interest due on such date
provided that a failure by the Lender to notify the Borrower as set out above
shall not relieve the Borrower of any of its obligations under this Loan
Agreement.

ARTICLE 5
Increased Costs

5.1.   If, as a result of legal changes (including, for the purposes of this
Article 5, rules, orders or directives in relation to required reserves, special
deposits, liquidity or capital adequacy requirements, any requirement relating
to the manner in which the Lender is required to allocate financial resources
for the making of or in relation to any disbursement or any other form of
banking or monetary controls whether or not having the force of law), the Lender
at any time in the future in relation to the amounts outstanding under this Loan
Agreement,

  a)   suffers an increase in the cost of making or funding the Facility or of
maintaining its commitment hereunder; or     b)   suffers a reduction of any
amount payable to it or of its effective return; or     c)   makes any payment
or forgoes any interest or other return on or calculated by reference to any
amount received or receivable by it from the Borrower hereunder;

    (collectively referred to as “Increased Costs”) then the Lender shall have
the right (provided that it is seeking to recover its Increased Costs generally
also from other borrowers against which it is so entitled) to request from the
Borrower payment of a sum compensating it for its Increased Costs. Such request
shall state the reasonably determined amount of such Increased Costs, the date
upon which such Increased Costs were or began to be incurred and the legal
changes which led to the Increased Costs.   5.2.   Without in any way limiting,
reducing or otherwise qualifying the rights of the Lender set out in
Article 5.1, the Lender will upon request and in consultation with the Borrower
use its best efforts to find an alternative solution in order to avoid any such
Increased Costs. If such solution cannot be found, the Borrower shall no more
than ten (10) Business Days after receiving the request referred to in
Article 5.1 pay all of the Lender’s substantiated Increased Costs incurred prior
to receipt of the said request.

Executive Version Loan Agreement HVB/ZPR

11



--------------------------------------------------------------------------------



 



ARTICLE 6
Illegality
If any change in law, regulation or treaty or in the interpretation or
application thereof by any competent authority shall make it unlawful for the
Lender to make, fund or maintain the Facility or to give effect to its
obligations under this Loan Agreement, the Lender, without in any way limiting,
reducing or otherwise qualifying the rights of the Lender set out in this
Article, in consultation with the Borrower will use its best efforts to find an
alternative solution in order to avoid such illegality and to maintain the
Facility. Should the continuation of the Facility not be possible, the Lender
may terminate its obligations under this Loan Agreement by written notice to the
Borrower effective as from the date of which performance becomes unlawful, such
notice stating which contractual obligations became unlawful, the date on which
such unlawfulness will arise and which legal changes have given rise to such
unlawfulness. Upon receipt of such written notice by the Borrower, the Borrower
shall prepay all amounts outstanding under this Loan Agreement together with all
interest accrued thereon and all other amounts payable to the Lender under this
Loan Agreement (including, in particular, any amounts payable pursuant to
Article 10.4)
ARTICLE 7
Commitment Fee, Management Fee, Agency Fee

7.1.   The Borrower shall pay a commitment fee at a rate of 1.00 % p.a. on the
available and undisbursed amount, from the Effective Date until the end of the
Availability Period which shall be payable semi-annually in arrears on June 30
or December 30 of each calendar year and, for the last time, on the date of full
disbursement of the Facility or, as the case may be, on the last day of the
Availability Period.

7.2.   The Borrower shall pay to the Lender a management fee at a rate of 1.50 %
flat, calculated on the total amount of the Facility. The management fee shall
be payable in two equal amounts, 50% were already paid after credit committee
approval by the Lender and 50% five (5) Business Days prior to the date the
Facility is utilised for the first time, at the latest however, thirty (30) days
after the Effective Date.

ARTICLE 8
Out-Of-Pocket Costs and Expenses
The Borrower shall reimburse the Lender on demand and against presentation of
written statements all out-of-pocket costs, charges and expenses (including, but
not limited to, legal fees) incurred by it in connection with the negotiation,
preparation, execution and performance of this Loan Agreement as well as in
connection with the enforcement of or preservation of the rights of the Lender
under this Loan Agreement. All such costs, charges and expenses shall be
reimbursed to the Lender in the currency in which they have been incurred.
Executive Version Loan Agreement HVB/ZPR

12



--------------------------------------------------------------------------------



 



ARTICLE 9
Repayment, Prepayment

9.1.   The Borrower shall repay all amounts of the Facility in 8 equal
consecutive semi-annual instalments. The first instalment shall be payable six
months after the Starting Point. The Starting Point shall be the earlier of
(i) the commissioning date, i.e. the date on which a certificate of
(provisional) acceptance is signed by the parties to the Supply Contracts,
concluded on 01.07.2008, 29.04.2009, 19.03.2009, 27.02.2009 and 06.02.2009 and
(ii) the latest date for the commissioning, i.e. February 1, 2010.

9.2.   The Lender shall forward to the Borrower by Courier Service the repayment
schedule as soon as it has been determined by the Lender in accordance with the
provisions of Article 9.1. The repayment schedule shall be binding upon the
Borrower with the exception of manifest error. The Borrower shall confirm
receipt of the repayment schedule without delay.

9.3.   If a floating interest rate is applicable pursuant to Article 4.1, the
Borrower shall be entitled to prepay on any date, on which interest shall be
payable pursuant to Article 4.1 any amount outstanding under the Facility either
in whole or in part of at least EURO 250,000 or any multiple thereof plus
accrued interest and any other amount due subject to having given the Lender at
least a 30 days prior written notice .

9.4.   If a Fixed Interest Rate is applicable pursuant to Article 4.2. above,
the Lender may give its consent to any prepayment of any amount outstanding
under the Facility requested by the Borrower subject to the payment by the
Borrower to the Lender of a compensation as determined by the Lender for any
losses the Lender may incur as a result of such prepayment by investing the
prepaid amount for the rest of the fixed rate period in the respective capital
market in first class capital market bonds or similar money market instruments
at any lower rate of interest than the Fixed Interest Rate originally agreed
upon with the Borrower in this Loan Agreement

9.5.   Any amounts prepaid according to Articles 9.3 and 9.4 may not be
reborrowed and shall be applied against the repayment instalments determined
under Article 9.1 in inverse order of maturity.

ARTICLE 10
Payments Overdue and Indemnification

10.1   In the event that any outstanding payment under this Loan Agreement is
not made or is only partly made on its due date, the Borrower shall in respect
of such payment and without further notice, be in default with respect to such
payment.

10.2   If the Borrower fails to pay any amount other than interest, the Borrower
shall pay to the Lender interest on the overdue amount outstanding for the
period from the due date thereof until the date on which the respective overdue
amount has been received by the Lender at the rate of 2 % p.a. above the
interest rate applicable for the overdue amount outstanding.

Executive Version Loan Agreement HVB/ZPR

13



--------------------------------------------------------------------------------



 



10.3   If the Borrower fails to pay any amount of interest, the Borrower shall
pay to the Lender liquidated damages for all amounts of interest overdue
calculated at the same rate and for the same period as stipulated in
Article 10.2 above, provided that the Borrower shall be free to prove that no
damage has arisen, or the damage has not arisen in the asserted amount. The
right of the Lender to claim further damages shall remain unaffected.

10.4   The Borrower shall compensate the Lender for any loss, damage, costs and
out-of-pocket-expenses (including loss of margin or losses resulting from
refinancing made by the Lender in the provision or maintenance of the Facility
for the relevant Interest Periods) incurred by the Lender because: (a) the
Borrower has failed to pay a sum due pursuant to this Loan Agreement on its due
date; or (b) the Borrower has made payment on a day which is not an Interest
Payment Date or the due date for any other amount of interest due under this
Loan Agreement; or (c) a disbursement of the Facility requested by the Borrower
cannot be made because the Borrower has failed to satisfy a condition precedent
or a disbursement of the Facility cannot be made because the Borrower refuses to
accept the disbursement of the Facility. If interest is calculated on the basis
of the Reference Interest Rate the Borrower shall, in the case of (b) and
(c) above, upon request of the Lender, pay to the Lender instead of the losses
and damages calculated pursuant to the above provisions the amount by which the
interest which would have been payable on the amount by the Borrower hereunder
exceeds the amount of interest which in the reasonable opinion of the Lender
would have been payable in respect of a deposit in EURO equal to the amount
placed by it in the European inter-bank market for a period starting on the
third Business Day following the date of the proposed borrowing or of such
receipt, as the case may be, and ending on the last day of the Interest Period
thereof.

10.5   All payments in respect of damages and default interest as set out above
shall be due upon first written demand of the Lender.

ARTICLE 11
Computation
Interest (Article 4), commitment fee (Article 7) and default charges
(Article 10) shall be calculated on the basis of the actual number of days
elapsed and a year of 360 days.
ARTICLE 12
Payments

12.1   All payments owed by the Borrower under this Loan Agreement shall be
made, if the Facility is being denominated in EURO to the account of the Lender
no. 700 202 70 with Landeszentralbank Munich, or such other account as the
Lender may notify the Borrower from time to time. The Borrower shall be released
from its obligations to make any particular payment only once the paid sum has
been credited at the free disposal of the Lender to the respective account
mentioned above.

12.2   The Borrower shall not be entitled to exercise any right of retention,
set-off, defences or counterclaim against the claims of the Lender under this
Loan Agreement.

Executive Version Loan Agreement HVB/ZPR

14



--------------------------------------------------------------------------------



 



12.3   The Lender shall notify the Borrower by swift or facsimile at least
10 days before the due date of any payment obligation of the Borrower under this
Loan Agreement (the “Due Date”) of the following:

  a)   the total amount due under such payment obligation,     b)   the Due
Date,     c)   its contractual basis,     d)   its computation in the case of
commitment fee and interest, and     e)   the account to which payment has to be
effected.

    However, a failure by the Lender to notify the Borrower as set out above
shall release the Borrower neither from any of its payment obligations when due
and payable nor from any of its other obligations under this Loan Agreement.    
  In case a notice in accordance with the above provision has been given by the
Lender to the Borrower with respect to an obligation to pay interest and a
further disbursement under the Facility will be effected after the date of such
information, but prior to the Due Date, interest on such further disbursed
amount accruing until the Due Date shall become due on the due date for the
payment of interest pursuant to Article 4.1 above following the Due Date.   12.4
  A payment insufficient to cover all amounts having become due under this Loan
Agreement at the date of any such payment shall be applied against such
outstanding obligations of the Borrower as the Lender, in its reasonable
discretion, may decide. Any contrary instruction given by the Borrower shall
have no effect. The Lender shall notify the Borrower about any such application
of payments.   12.5   Whenever any payment under this Loan Agreement shall
become due on a day which is not a Business Day, the due date thereof shall be
extended to the next Business Day unless set out otherwise in this Loan
Agreement. During any extension of the due date for payment of any principal
outstanding under this Loan Agreement interest shall be payable on such
principal at the rate prevailing on such due date.

12.6   The Borrower waives any rights it may have in any jurisdiction to pay any
amount hereunder in a currency other than that in which it is expressed to be
payable hereunder.

ARTICLE 13
Taxes, Duties, Levies and Other Charges

13.1   All payments to be made by the Borrower under this Loan Agreement shall
be made free and clear of, and without deduction for or on account of, any
present or future taxes, duties, deductions, withholdings or other charges of
whatsoever nature including but not limited to stamp and registration duties
(together the “Taxes”), unless the Borrower is required by law to make such
deduction. In this case, the Borrower shall pay such amounts as may be necessary
in respect of principal or interest or otherwise in order that

Executive Version Loan Agreement HVB/ZPR

15



--------------------------------------------------------------------------------



 



    the net amounts remaining after the deduction of such Taxes shall equal the
respective amounts which would have been payable if no such Taxes had been
required to be paid.   13.2   The Borrower undertakes - where appropriate, in
co-operation with the Lender — to submit to the competent authorities in the
country of its domiciliation any statements the filing of which may be necessary
in connection with the Taxes and to make any payments due to the fiscal
authorities in the country of its domiciliation in connection with the Taxes
including any statements or payments as the Lender may be obliged to file or, as
the case may be, to make in this respect. The Borrower shall hold the Lender
harmless from all liabilities towards any such authorities and undertakes to
give evidence to the Lender of the payments, if any, effected by it in this
respect.

ARTICLE 14
Export Credit Guarantee Cover
The claims of the Lender under the Facility are covered by the ECA Cover issued
by the EKN.
The Lender shall be entitled to allow EKN to inspect any records and files
relating to this Loan Agreement and to furnish copies thereof to EKN. The Lender
and EKN shall be entitled to provide information relating to this Loan Agreement
to the relevant international organisations as reasonably requested by such
organisations for the performance of their respective functions.
ARTICLE 15
Representations and Warranties

15.1   The Borrower represents and warrants that on the date of this Loan
Agreement:

  a)   the Borrower is duly organised, validly existing and in good standing
under the laws of the country of its domiciliation;     b)   the Borrower is
duly authorised to own its property and assets and carry on its business in each
jurisdiction in which it owns property or assets or carries on its business;    
c)   the Borrower has full power and authority to enter into and execute this
Loan Agreement, to accept the Facility and to perform its obligations under this
Loan Agreement;     d)   this Loan Agreement constitutes the legal, valid and
binding obligations of the Borrower enforceable in accordance with its terms and
is in the proper form for enforcement in the courts of and admissibility in
Germany     e)   the conclusion and implementation of this Loan Agreement, the
performance by the Borrower of the obligations thereunder and the disbursement
procedure set out in Article 3 have been duly authorised by all necessary action
of the Borrower and do not contravene any law, charter, decree, rule or
regulation to which the Borrower is subject or any judgement, franchise, order
or permit applicable to the Borrower or any contractual obligation binding upon
the Borrower;     f)   all Consents have been obtained by the Borrower and are
in full force and effect;

    Executive Version Loan Agreement HVB/ZPR

16



--------------------------------------------------------------------------------



 



  g)   all Environmental Consents required have been obtained;     h)   the
Borrower is not aware of any steps taken to cancel, revoke, challenge or annul
any Consent or Environmental Consent or any circumstances which could reasonably
be expected to lead to a condition or requirement being imposed on a Consent or
Environment Consent that the Borrower does not reasonably expect to satisfy;    
i)   the Borrower has performed and observed in all material respects all
applicable Environmental Regulations and that the Borrower and its assets are
not subject to any material judicial or administrative proceeding or order in
respect of any Environmental Regulation;     j)   no arbitration, litigation or
other proceedings (including proceedings with respect to the tax liabilities)
against the Borrower the result of which, taken as a whole, would be materially
adverse to the financial condition or the business activities of the Borrower,
are currently in progress or, to the best of the Borrower’s knowledge,
threatened against the Borrower;     k)   the Borrower is not in default as
debtor or guarantor in excess of EUR 3,000,000 of any agreement or instrument
constituting payment obligations;     l)   the obligations incurred and to be
incurred by the Borrower under this Loan Agreement rank at least pari passu with
all other not subordinated obligations of the Borrower, save those obligations
preferred by any bankruptcy, insolvency, liquidation or other similar laws
applicable to the Borrower;     m)   except as otherwise disclosed in writing to
the Lender prior to the Effective Date, there is presently existing no
Encumbrance on or with respect to any of the assets, revenues and property of
the Borrower;     n)   the Borrower is subject to civil and commercial law of
Germany with respect to its obligations under this Loan Agreement;     o)   the
Borrower is acting for its own account when concluding this Loan Agreement.    
p)   to the best of its knowledge and belief, neither the Borrower nor any of
its affiliates or officers, directors, employees or agents acting on its behalf
have offered, given, insisted on, received or solicited any illegal payment or
improper advantage to influence the action of any person in connection with this
Loan Agreement.

15.2   Each of the representations and warranties of this Article 15 shall be
true and correct in all material respects so long as any amount remains to be
available or remains payable by the Borrower under this Loan Agreement.
Concurrently to the presentation of the Borrower’s financials as stated in
Article 16.2 the Borrower shall confirm that at such date the representations
and warranties under 15.1 are in full force and effect.

Executive Version Loan Agreement HVB/ZPR

17



--------------------------------------------------------------------------------



 



ARTICLE 16
Undertakings
So long as any amount available under this Loan Agreement is outstanding or any
amount under the Facility remains outstanding or any other sum is payable
pursuant to this Loan Agreement, the Borrower undertakes with the Lender that:

16.1   The Borrower shall inform the Lender promptly of all intended amendments
of any of the Supply Contracts in relation to the volume of deliveries, the
total price, the terms of payment, the warranty periods or any other material
provisions. The Borrower shall not agree to any such amendments without the
prior written consent of the Lender, which shall not be unreasonably withheld.

16.2   The Borrower shall furnish the Lender as soon as possible, but in any
event within 90 days of the end of its financial years the balance sheet, profit
and loss statement, cash flow statement and related auditors’ report for the
Borrower, audited by a recognised firm of independent auditors licensed to
practise in the Federal Republic of Germany; and, as soon as available, but no
later than 45 days after the end of each financial quarter year, the balance
sheet, profit and loss statement and cash flow statement for the Borrower for
such period which will be in a form reasonably acceptable to the Lenders.

16.3   The Borrower shall immediately upon assembly of the Operational Plant and
acceptance of the Operational Plant by it, at the latest however on 30
September 2009 (i) update Schedule 1 and Schedule 2 of the Transfer of Title for
Security Agreement, if necessary, (ii) duly execute the Transfer of Title for
Security Agreement and (iii) send the Transfer of Title for Security Agreement
together with all documents evidencing the due execution by the Borrower of the
Transfer of Title for Security Agreement (i.e. up-to-date extract of the
commercial register of the Borrower of latest date, original or certified copy
of the resolution of the board of directors of the Borrower authorising the
execution of the Transfer of Title for Security Agreement and specimen
signatures of such persons having been authorised to sign the Transfer of Title
for Security Agreement) by Courier Service to the Lender.   16.4   The Borrower
shall inform the Lender, if

  a)   any of the documents referred to in Article 2.1 above ceases to be in
full force and effect and/or correct, or     b)   any Consent is withdrawn or
ceases to be in full force and effect, or     c)   any further Consent is
imposed upon the Borrower in connection with this Loan Agreement.     d)   any
Environmental Consent is suspended, cancelled, or amended;     e)   the Borrower
has received details of any claim (current or, to the best of its knowledge and
belief, pending or threatened), notice or other communication received by it in
respect of any alleged breach or liability under Environmental Regulation or any
circumstances reasonably likely to result in any claim under Environmental
Regulation

Executive Version Loan Agreement HVB/ZPR

18



--------------------------------------------------------------------------------



 



           In any such event the Borrower undertakes to take all necessary
measures for the maintenance or renewal of all necessary Consents.

16.5    
a)     Other than pursuant to, and as otherwise permitted by, the terms of the
Borrower Revolving Facility (as defined below), the Borrower shall not create
any Encumbrance over all or any of its present or future assets or revenues for
the purpose of granting a security in respect of any of its indebtedness or the
indebtedness of any other person, unless such Encumbrance ratably and equally
secures the obligations arising pursuant to this Loan Agreement at the same or
an earlier time.
     
b)     Notwithstanding Article 16.5 (a) above, the Borrower shall not create or
permit to be created any Encumbrance over the assets which are the subject
matter of the Supply Contracts and which will be the subject matter of the
Transfer of Title for Security Agreement.

16.6    The Borrower shall not incur any Financial Indebtedness other than

  a)   the Financial Indebtedness under this Loan Agreement;     b)   any other
Financial Indebtedness entered into with the prior approval of the Lender and,
if necessary of the ECA;     c)   Financial Indebtedness permitted to be
incurred pursuant to the revolving credit agreement between the Borrower and the
Lender dated February 9, 2005 (as the same may be amended, restated, renewed,
replaced and/or refinanced from time to time) (herein the “Borrower Revolving
Facility”).

        Financial Indebtedness means any indebtedness for or in respect of:

  a)   moneys borrowed;     b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     d)   the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a finance lease, capital lease or operating
lease;     e)   receivables sold or discounted (other than any receivables to
the extent they are sold on a non-recourse basis);     f)   any amount raised
under any other transaction (including any forward sale or purchase agreement)
having the commercial effect of a borrowing;     g)   any derivative transaction
entered into in connection with protection against or benefit from fluctuation
in any rate or price (and, when calculating the value of any derivative
transaction, only the marked to market value shall be taken into account);    
h)   any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary bank guarantee or any other instrument issued by a
bank or financial institution; and

Executive Version Loan Agreement HVB/ZPR

19



--------------------------------------------------------------------------------



 



  i)   the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (a) to (h) above;

16.7   The Borrower shall (and the Borrower shall ensure that no other member of
its group, if any, will) not dispose of, by any kind of transaction, all or any
part of the whole or any part of its assets or revenues; except for the
following disposals, if any

  a)   disposals made in the ordinary course of business of the disposing
entity; or
    b)   disposals expressly permitted by the Lender; or     c)   disposals of
assets in exchange in good industry practice for other assets comparable or
superior as to type, value and quality within a reasonable period of time ; or  
  d)   disposals on market standard arm’s length terms not exceeding in
aggregate EUR 3,000,000.00 or its equivalent in any currency. Disposal in this
context means any transfer or other disposal of an asset, or of an interest in
an asset, or the creation of any right over an asset in favour of another
person.

16.8   The Borrower shall ensure that its obligations pursuant to this Loan
Agreement will rank at least pari passu with all other not subordinated
obligations of the Borrower.

16.9   The Borrower shall ensure that neither it nor any of its affiliates or
officers, directors, employees or agents acting on its behalf will offer, give,
insist on, receive or solicit any illegal payment or improper advantage to
influence the action of any person in connection with the Standard Loan
Agreement.

16.10   The Borrower shall ensure that (i) it has each Environmental Consent
necessary to perform its obligations under the Supply Contracts and (ii) it
maintains, and complies with the terms of all such Environmental Consents.

ARTICLE 17
Termination/Suspension of Disbursement

17.1   The Lender shall be entitled to terminate this Loan Agreement if the
conditions precedent set out in Article 2 above have not been fulfilled within
four months after the Effective Date.

17.2   Furthermore, the Lender shall be entitled to suspend the disbursement of
the Facility in full or in part and/or to give notice of termination of this
Loan Agreement upon the occurrence of any of the following events:

  a)   the Borrower fails to pay when due any amount payable by it under this
Loan Agreement and this failure is not remedied within five (5) Business Days;
or     b)   the Borrower fails to comply with any undertaking or any other
provision of this Loan Agreement and this failure, if capable of remedy, is not
remedied within twenty (20) Business Days after notice thereof has been given by
the Lender to the Borrower; or     c)   any representation, warranty or
statement made by the Borrower in or in connection with, this Loan Agreement or
in any accounts, certificates, statements or opinions delivered by or on behalf
of the Borrower under or in connection with this Loan Agreement is incorrect,
untrue or misleading when made or is not complied with in any material respect;
or

Executive Version Loan Agreement HVB/ZPR

20



--------------------------------------------------------------------------------



 



  d)   any other payment obligation of the Borrower to the Lender or to any
third party, exceeding 3,000,000.00, is not fulfilled when due (by acceleration
or otherwise) unless the same is being contested in good faith by appropriate
proceedings; or     e)   any of the documents referred to in Article 2 above
ceases to be valid and in full force and effect and/or correct in any material
respect; or     f)   any Consent is withdrawn or ceases to be in full force and
effect, or it becomes unlawful for the Borrower to perform any of its
obligations under this Loan Agreement; or     g)   any of the Supply Contracts
is revoked, cancelled or terminated (other than on completion); or     h)   an
order (provisional or final) is made or a resolution is passed for the
suspension of payments or dissolution, termination of existence, liquidation,
winding-up, bankruptcy, insolvency, judicial management or administration of the
Borrower or a liquidator, trustee, administrator, receiver or similar officer is
appointed in respect of the Borrower or in respect of all or a substantial part
of its assets; or the Borrower becomes or is declared insolvent or is unable, or
admits its inability to pay its debts as they fall due or becomes insolvent
within the terms of any applicable law.     i)   any Encumbrance exist on any of
the assets, material, equipment, machines or other parts which are the subject
matter of the Supply Contracts which impedes or is likely to impede the transfer
of title of the Operational Plant or of any Future Assets to the Lender under
the Transfer of Title for Security Agreement.     j)   any extraordinary
situation or a material adverse change in the business, assets or financial
condition of the Borrower or circumstances of a national or international
financial, political or economic nature occur, which situation or change of
circumstances gives reasonable grounds to the Lender to conclude that the
Borrower may not, or will be unable to, perform or observe its obligations under
this Loan Agreement; or

17.3   After the Lender has given notice of termination of this Loan Agreement
as set out above, the obligations of the Lender under this Loan Agreement shall
be cancelled forthwith and all amounts outstanding under the Facility shall
become immediately due and payable together with all interest accrued thereon
(up to and including the date of payment by the Borrower) and all other amounts
payable under this Loan Agreement.

ARTICLE 18
Assignment and Transfer

18.1   The Lender may, in accordance with standard banking practices, grant
subparticipations with respect to all or any part of its rights, claims and/or
obligations under this Loan Agreement to EKN, to members of the European Central
Bank System, banks, financial service providers, financial institutions,
insurance companies, institutional investors, funds, pension funds, public
pension schemes and similar institutions and may dispose of any such rights,
claims and/or obligations in connection therewith. In particular, the Lender
shall be entitled to assign, pledge or transfer in whole or in part any amounts
outstanding

Executive Version Loan Agreement HVB/ZPR

21



--------------------------------------------------------------------------------



 



    under this Loan Agreement including the collateral provided therefore, if
any, to any of the aforementioned institutions. The Lender may take any such
measures in particular for the purpose of risk diversification, equity capital
optimisation and refinancing.   18.2   The Borrower agrees that the Lender shall
be entitled to give information regarding the Borrower and the Loan Agreement

  a)   to a prospective assignee or transferee or to any other person or company
who may propose entering into contractual relations with the Lender in relation
to the Loan Agreement;     b)   to its parent company, to any member of the
UniCredit Group and to whom, and to the extent that, information is required to
be disclosed by any applicable law or regulation;     c)   to the relevant
international organisations as reasonably requested by such organisations for
the performance of their respective functions.

18.3   The Borrower shall not assign or transfer any of its rights, benefits and
obligations under this Loan Agreement without the Lender’s prior written
consent.

ARTICLE 19
Miscellaneous

19.1   Amendments to this Loan Agreement shall be made in writing. All
correspondence, reports, announcements, documentation and communication between
the parties to this Loan Agreement shall be in the English language and shall be
in writing (by SWIFT message, telex, airmail, letter, Courier Service or by
facsimile).

19.2   All notices and communications under or in connection with this Loan
Agreement shall be sent to the following addresses

     
a) the Borrower:
  Zellstoff- und Papierfabrik Rosenthal GmbH
 
  Hauptstraße 16
 
  07365 Blankenstein
 
  Germany
 
   
b) the Lender:
   
 
   
Offices:
  Bayerische Hypo- und Vereinsbank
Aktiengesellschaft
 
  GTB - Global Transaction Banking
 
  Structured Export Finance
 
  Am Tucherpark 1
 
  80538 Munich

Executive Version Loan Agreement HVB/ZPR

22



--------------------------------------------------------------------------------



 



     
Postal Address:
  Bayerische Hypo- und Vereinsbank
Aktiengesellschaft
 
  GTB - Global Transaction Banking
 
  Structured Export Finance
 
  80538 Munich
 
   
 
  Telephone:
 
  Switchboard: +49/ 89/ 378 - 0
 
  Torsten Heise: +49/ 89/ 378 - 21532
 
  Telefax: +49/ 89/ 378 - 22145
 
  SWIFT-address: HYVEDEMM

19.3   All notices and communications under or in connection with this Loan
Agreement shall be deemed to be received by the respective addressee as follows:

  •   if sent by SWIFT to the respective address or number indicated in this
Loan Agreement, when the sender has received a complete transmission report;    
•   if sent by facsimile to the respective number indicated in this Loan
Agreement, when the sender has received a complete transmission report, provided
that the sender at the same time has confirmed the facsimile to the addressee by
registered airmail or Courier Service; and     •   if sent by registered airmail
or Courier Service to the respective address indicated in this Loan Agreement,
five (5) days after such letter has been posted, provided that at the same time
a SWIFT message or a facsimile is sent to the addressee giving information about
the dispatch of the letter and its purpose.

19.4   The Borrower shall provide the Lender with specimen signatures of such
persons as shall be authorised to give or to receive all notices and
communications for the Borrower in connection with this Loan Agreement
(including supplements to and amendments of, this Loan Agreement). Any such
authorisation shall remain valid and binding upon the Borrower until the
Borrower has notified the Lender of any alteration thereof in writing.

19.5   The Lender shall be entitled to give information regarding the Borrower
and this Loan Agreement to any member of the Unicredit Group, the institutions
mentioned in Article 14 hereof, to the Suppliers and to a prospective assignee
or transferee or to any other person or company who may propose entering into
contractual relations with a Lender in relation to this Loan Agreement.

ARTICLE 20
General Legal Provisions

20.1   The Loan Agreement shall be subject to the laws of the Federal Republic
of Germany in every respect.

20.2   The place of performance in respect of payments in EURO shall be Munich.

Executive Version Loan Agreement HVB/ZPR

23



--------------------------------------------------------------------------------



 



20.3   The applicable place of jurisdiction for all disputes arising out of or
in connection with this Loan Agreement shall be Munich. The Lender shall be
entitled, however, at its option, to commence proceedings against the Borrower
before any competent court of law in any other country in which assets of the
Borrower are located. In the latter case, the laws of the Federal Republic of
Germany shall also be applicable.   20.4   Should any provision of this Loan
Agreement be or become invalid in whole or in part, then the remaining
provisions shall remain valid. Invalid provisions shall be construed in
accordance with the presumable intent of the parties and the purpose of this
Loan Agreement.   20.5   The Borrower hereby agrees with the Lender that if the
Lender should bring or institute any legal proceeding (including, without
limitation, suit, attachment prior to judgement or other judgement, other
judgement, the obtaining of judgement, execution or other enforcement) in
relation to any matter arising out of or in connection with, this Loan Agreement
against the Borrower, that no immunity from such legal proceedings shall be
claimed by or on behalf of the Borrower with respect to itself and any of its
assets and the Borrower hereby irrevocably waives to the fullest extent
permitted by the law of Germany or any other law any such right of immunity
which it or any of its assets has or may subsequently acquire.   20.6   Payments
made by the Borrower to the Lender on the basis of any judgement in a currency
(hereinafter referred to as the “Judgement Currency”) other than the Contractual
Currency shall only discharge the Borrower’s obligation to the extent of the
amount in the Contractual Currency that the Lender, immediately upon receipt of
such payment, would be able to purchase with the amount so received on a
recognised foreign exchange market. In the event that such amount in the
Judgement Currency is less than the amount due in the Contractual Currency
pursuant to the provisions of this Loan Agreement, then the Borrower shall be
liable to the Lender to pay the difference; such obligation of the Borrower
shall be a separate and independent obligation and shall form the basis of a
separate cause of action.   20.7   Delay in exercising or non-exercise of any
rights of the Lender under or in connection with, this Loan Agreement is not a
waiver of any such right. Such rights may be waived by the Lender only in
writing and specifically.

Article 21
Legal Independence
The Borrower confirms that the Supply Contracts are legally independent from
this Loan Agreement unless otherwise stipulated in this Loan Agreement. As a
consequence, the Borrower undertakes to fulfil its obligations under this Loan
Agreement irrespective of any objection, defence, counter-claim, right of
set-off or right to make withholdings of whatever nature the Borrower may have
against any of the Suppliers under or in connection with any of the Supply
Contracts.
This Loan Agreement has been concluded on the day written below in 2
counterparts and becomes effective upon conclusion.
Executive Version Loan Agreement HVB/ZPR

24



--------------------------------------------------------------------------------



 



     
Blankenstein, on 19.08.09
  Munich, on 17.08.09

     
Zellstoff- und Papierfabrik
Rosenthal GmbH
  Bayerische Hypo- und Vereinsbank
Aktiengesellschaft

Executive Version Loan Agreement HVB/ZPR

25



--------------------------------------------------------------------------------



 



Annex 1
[Letterhead of Importer/Exporter]
To:
Bayerische Hypo- und Vereinsbank AG
GTB - Global Transaction Banking
Structured Export Finance
Am Tucherpark 1
80538 Munich
Federal Republic of Germany
DISBURSEMENT REQUEST
Loan Agreement dated [     ] entered into between Zellstoff- und Papierfabrik
Rosenthal GmbH as Borrower and Bayerische Hypo- und Vereinsbank AG as Lender
(the “Loan Agreement”)
We hereby confirm that in accordance with the Supply Contracts between Metso
Paper Sundsvall AB/Metso Automation GmbH (the “Exporter”) and our company dated
[     ] milestones/deliveries/services qualified to be financed under the ECA
Cover issued by EKN in relation to the Loan Agreement were
reached/effected/rendered for an amount of EUR                      (in words:
          ).

             
(1)
  Receivables for milestones/deliveries/services rendered
pursuant to the present Disbursement Request:   EUR                        
 
           
(2)
  Less 15 % to be paid outside this
Standard Loan Agreement as advance payment:   EUR                        
 
           
(3)
  Loan amount to be disbursed   EUR                        

We hereby give notice that, pursuant to the Loan Agreement we wish to borrow
this amount upon the terms and subject to the conditions contained therein.
This Disbursement Request is irrevocable.

             
 
(place, date)
     
 
Authorised Signatory    

Executive Version Loan Agreement HVB/ZPR

26



--------------------------------------------------------------------------------



 



for and on behalf of
[the Borrower]
We hereby confirm that advance payment of 15 % of the Contract Value have been
received to our free disposal.
We herewith request on behalf of the Borrower payment of the above amount to the
following account(s):
Account No.: [     ]
Bank: [                    ]
BLZ : [     ]

               
 
           
(place, date)
      Authorised Signatory
for and on behalf of                     
(the Exporter)    

Executive Version Loan Agreement HVB/ZPR

27



--------------------------------------------------------------------------------



 



Annex 2
[Letterhead of Borrower]
To
Bayerische Hypo- und Vereinsbank Aktiengesellschaft
GTB - Global Transaction Banking
Structured Export Finance
Am Tucherpark 1
80538 Munich
Federal Republic of Germany
REIMBURSEMENT REQUEST
Dear Sirs,

1.   We refer to the Loan Agreement dated       concluded between Zellstoff- und
Papierfabrik Rosenthal GmbH as Borrower and Bayerische Hypo- und Vereinsbank AG
as Lender. Terms defined in the Loan Agreement shall have the same meaning in
this request.   2.   This request is irrevocable.   •   We hereby confirm that
in accordance with the Supply Contracts between [     ] (the Supplier) and our
company dated [     ] we have already paid milestones/deliveries/services
(evidenced by the enclosed invoices and the relevant transport documents, or in
case of a milestone (progress payment) evidenced only by the enclosed invoices)
qualified to be financed under the relevant ECA Cover issued by EKN (the ECA) in
relation to the Loan Agreement in an amount of EUR                   (in words:
EUR                  ).   3.   We hereby give you notice that, pursuant to the
Loan Agreement and on                      (date of proposed disbursement), we
wish to reimburse ourselves for an amount of EUR                     , being
      % of the respective contract value upon the terms and subject to the
conditions contained therein.   4.   We confirm that, at the date hereof, (i) no
event or circumstance has occurred and is continuing which constitutes an Event
of Default and (ii) the representations and warranties contained in Article 15
of the Loan Agreement are true in all material respects.   5.   The proceeds of
this drawdown should be credited to                      (insert account
details).

               
 
           
(place, date)
      (Borrower)    

Executive Version Loan Agreement HVB/ZPR

28



--------------------------------------------------------------------------------



 



We, [     ] (the Supplier) hereby confirm that in accordance with the Supply
Contracts between Zellstoff- und Papierfabrik Rosenthal GmbH (the Borrower) and
our company dated [     ] milestones / deliveries / services qualified to be
financed under the ECA Cover issued by EKN (the ECA) in relation to the Loan
Agreement were effected/rendered for an amount of                      (in
words:                     ) as being evidenced in the enclosed invoices.
We have received payment for these invoices from the Borrower as follows:
Invoice Nr                     

         
Contract amount:
      EUR                     
 
       
pro rata milestones reached /
deliveries / services rendered
      EUR                      received on                     

Please find attached all relevant account statement evidencing receipt of the
a.m. amounts.

               
 
(place, date)
     
 
(the Supplier)    

Executive Version Loan Agreement HVB/ZPR

29



--------------------------------------------------------------------------------



 



Annex 3
Transfer of Title for Security Agreement
(Sicherungsübereignungsvertrag)
between
Zellstoff- und Papierfabrik Rosenthal GmbH
(hereinafter referred to as “ZPR” or “Transferor”)
and
Bayerische Hypo- und Vereinsbank AG, Munich
(hereinafter referred to as “HVB” or “Bank”)
(the Transferor and the Bank are hereinafter together
referred to as “Parties” and each as a “Party”)
Preamble
On 01st July 2008, 29 April 2009, 19 March 2009, 27 February 2009 and 06
February 2009 ZPR as buyer and Metso Paper Sundsvall AB respectively Metso
Automation GmbH as suppliers have concluded 5 supply contracts (the “Supply
Contracts”) for a total amount of EUR 4,969,436.34 for the delivery and site
assembled construction of the Operational Plant (as defined below) plus
services.
“Operational Plant” shall mean any and all machines, material, equipment and
other parts delivered and assembled on the site pursuant to the Supply
Contracts, consisting of the main components listed in Schedule 1 that are
presently located at Hauptstraße 16, D-07366 Blankenstein (Saale), in the area
marked (gekennzeichnet) in red in the plan of site which is attached as an
integral part of this Agreement as Schedule 2 hereto.
The parties to the Supply Contracts have agreed upon the following payment
conditions:

  •   15% of the total contract price, i.e. EUR 745,415.45 for the goods and
services under the Supply Contracts shall be paid as down payment and

  •   85%, i.e. EUR 4,224,020.89 shall be payable pro rata milestones reached,
deliveries and services rendered and financed through a loan agreement (the
“Loan Agreement”) under protection of the Swedish Export Credit Agency
Exportkreditnämnden (“EKN”).

The sole purpose of the Loan Agreement is to finance 85% of the Contract Value
(as defined in the Loan Agreement)
(Tranche I) as well as 100% of the insurance premium (Tranche II) payable to
EKN.
HVB has agreed to provide the financing under the Loan Agreement subject to the
terms and conditions set out therein. One of the conditions under the Loan
Agreement is that ZPR shall transfer title to the
Executive Version Loan Agreement HVB/ZPR

30



--------------------------------------------------------------------------------



 



Operational Plant for security purposes to the Bank upon assembly of the
Operational Plant and acceptance of the Operational Plant by ZPR, at the latest
however on 30 September 2009.
Now and therefore, it is hereby agreed as follows:

1.   Transfer of Title   1.1   The Transferor hereby transfers for security
purposes (Sicherungsübereignung) to the Bank (i) title to the Operational Plant
(hereinafter referred to as “Present Assets”), (ii) title to all such assets
which become part of or are attached to the Present Assets and (iii) title to
all assets contained in any future Asset List (as defined in clause 6.1 below)
(together with the assets referred to in lit. (ii) of this clause 1 hereinafter
referred to as “Future Assets”) .       The Present and Future Assets are
collectively referred to as “Assets”. The Assets include, without limitation,
all their components, associated equipment, any component replacing existing
components or otherwise becoming part of the Assets.   1.2   To the extent that
the Bank initially only acquires expectancy rights (Anwartschaftsrecht), the
full ownership will directly pass to the Bank upon lapse of the third party’s
retention of title (Eigentumsvorbehalt). The Transferor shall terminate any
third party’s retention of title in paying the relevant purchase price thereof.
The Bank shall be entitled to terminate any such retention of title by paying
the relevant purchase price or part thereof on behalf and for the account of the
Transferor.   1.3   As a substitute for a transfer of actual possession to the
Bank, the Transferor shall hold the Assets in gratuitous custody (unentgeltliche
Verwahrung) for and on behalf of the Bank. To the extent that third parties
obtain actual possession of the Assets, the Transferor hereby assigns to the
Bank its present and future claims to recover possession (Herausgabeansprüche)
and the Bank hereby accepts this assignment.   2.   Purpose

The security transfer hereunder shall secure all existing and future claims of
the Bank against the Transferor arising under or in connection with the Facility
Agreement (the “Secured Claims”).
The Secured Claims shall include in particular any claims for the payment of
principal, interest, cost, fees or damages based on contract, unjust enrichment
(ungerechtfertigte Bereicherung) or tort (Delikt), as well as any claims arising
from the insolvency administrator’s choice to fulfill mutual agreements
according to § 103 Insolvency Code (Insolvenzordnung).

3.   Handling and Labeling of the Assets, Inspection   3.1   The Transferor
shall handle the Assets carefully and shall procure at its own expense that the
Assets are kept and maintained so that they remain in good condition at any
time.   3.2   Whenever in the sole discretion of the Bank it seems advisable to
protect its legitimate interests, the Bank shall be entitled, or request the
Transferor, to label the Assets as the Bank’s property in a manner the Bank
deems appropriate. In the books and records of the Transferor, it shall be shown
that the Assets have been transferred for security purposes to the Bank.   3.3  
The Bank is entitled to inspect the Assets or have them inspected by duly
authorised representatives at their respective location and to examine the books
and records of the Transferor

Executive Version Loan Agreement HVB/ZPR

31



--------------------------------------------------------------------------------



 



    for auditing purposes. To the extent that the Assets are in the direct
possession of third parties (e.g. the party responsible for the warehouse),
these third parties shall hereby be instructed by the Transferor to grant the
Bank access to the Assets and to provide the Bank with any desired information
on the Assets.   4.   Statutory Liens

To the extent that third parties (e.g. landlords, lessors) may have a statutory
lien (gesetzliches Pfandrecht) on the Assets, the Transferor shall, upon the
Bank’s request prove to the Bank the punctual payment of the sums so secured
immediately after their due date. If the Transferor fails to provide the proof
of payment, the Bank shall be entitled to pay the sums so secured under the
statutory lien for the account of the Transferor in order to ward off any
statutory lien.

5.   Representations

The Transferor hereby represents that

5.1   it is duly incorporated and validly existing under the laws of the Federal
Republic of Germany and has the power to own its property and other assets and
to conduct its business as it is being conducted at the date hereof;   5.2   all
necessary corporate, shareholder and other action have been taken to authorize
the execution and performance of this Agreement;   5.3   it has title of or an
expectancy right attached to all of the Assets and has not otherwise transferred
any of the Assets and that the Assets have not been previously encumbered
(except for any encumbrance as set out in clause 4 above);   5.4   all Assets
are located in the Federal Republic of Germany at the time of transfer and the
information given in the Asset List (as defined in clause 6.1 below) is correct
and complete and sufficient to identify each Asset without the need to recourse
to any document other than this Agreement;   5.5   its execution of this
Agreement and its exercise of its rights and performance of its obligations
hereunder will not violate any provision of any existing law or its articles of
association or any decree of any court or arbitrator or of any contractual
undertaking to which the Transferor is a party or which is binding upon the
Transferor or any of its assets.   5.6   no litigation, arbitration or
administrative proceeding are presently in progress which threatens to restrain
the Transferor in respect of the entry into, the performance of or compliance
with any of its obligations under this Agreement; and   5.7   this Agreement
creates valid and binding obligations of the Transferor and valid security
interest over the Assets for the benefit of the Bank securing the payment of the
Secured Claims.   6.   Undertakings

The Transferor undertakes:

6.1   to inform the Bank promptly of any change in the location and to deliver
at its own expense to the Bank promptly following any substantial replacement,
enlargement or other modification of any of the Assets an updated list of the
Assets (Schedule 1 and Schedule 2 and each of such updated list are hereinafter
referred to as “Asset List”);

Executive Version Loan Agreement HVB/ZPR

32



--------------------------------------------------------------------------------



 



6.2   not to grant any security or otherwise encumber any of the Assets or any
parts thereof;   6.3   to inform the Bank immediately in the case that a third
party claims or pretends to own or to have any other right with regard to any of
the Assets, or of any attachment (Pfändung) in respect of any of the Assets or
any part thereof or any other measures which may impair or jeopardize the rights
of the Bank relating thereto. The Transferor shall inform the attaching creditor
immediately of the Bank’s title or expectancy right to the respective Asset;  
6.4   to refrain from any action by which the ownership of the Bank with regard
to the Assets would be concealed and to procure that this ownership is disclosed
to any third party that has a legal or economic interest therein;   6.4   that
at all times and at its own expense, it will maintain in full force and effect
insurances for all Assets in such amounts, and covering such risks and
liabilities as the Bank deems necessary and shall prove it to the Bank upon
request by submission of the relevant insurance policies. At the Bank’s request,
the Transferor shall ask the insurance company to send the Bank a copy of the
insurance policy. If the Transferor does not or only insufficiently provide
insurance coverage, the Bank may do so at the Transferor’s expense. All
insurance and damage claims acquired by the Transferor as a result of loss and
damage of the Assets shall vest in the Bank as they arise; and   6.5   to
reimburse the Bank on demand for all costs and expenses reasonably incurred by
the Bank in connection with this Agreement.   7.   Surrender of Assets to the
Bank

The Bank may revoke any authorisation granted to the Transferor to dispose of
the Assets and to use them within the ordinary course of the Transferor’s
business (ordnungsgemäßer Geschäftsbetrieb) and demand surrender (Herausgabe) of
the Assets to the Bank if the Transferor materially (erheblich) violates its
obligation to handle the Assets carefully or if it uses the Assets not within
its ordinary course of business. The same applies, if the Transferor suspends
payments or if insolvency proceedings are opened over the Transferor’s assets.
Furthermore, the Bank may demand surrender of the Assets, if an Event of Default
(as defined in the Facility Agreement) has occurred under the Facility
Agreement.

8.   Enforcement   8.1   Upon any of the Secured Claims become due and payable,
in whole or in part, (an “Enforcement Event”), the Bank is entitled to enforce
its rights under this Agreement with one week prior notice to the Transferor by
private sale or any other manner it may determine in its free discretion, taking
into consideration the reasonable interest of the Transferor and to the extent
necessary to collect the Secured Claims due but unpaid.   8.2   Upon instruction
of the Bank the Transferor shall sell or otherwise realize the Assets for and on
behalf of the Bank on best possible terms (bestmöglich) or assist the Bank, upon
the Bank’s request, in connection with such sale or realisation. The Transferor
shall promptly deliver to the Bank any proceeds recovered in such realisation.  
8.3   Upon expiry of the one week period mentioned in clause 8.1 above, the Bank
shall be entitled to all profits derived from utilisation of the Assets by the
Transferor or by third parties.   9.   Release of Security Interest

Executive Version Loan Agreement HVB/ZPR

33



--------------------------------------------------------------------------------



 



9.1   Upon complete and irrevocable satisfaction of the Secured Claims, the Bank
shall retransfer any Asset to the Transferor and shall pay out to the Transferor
realisation proceeds which exceed the sum outstanding under the Secured Claims.
The Bank will, however, transfer any of the Assets to a third party if so
required by law.   9.2   If more than one Asset is transferred for security
purposes or if other collateral is furnished in addition to the security created
hereunder to secure the Secured Claims, the Bank shall, even prior to complete
satisfaction of the Secured Claims, release the Assets transferred for security
purposes to it as well as any other collateral (e.g., any assigned claims or
land charges) in whole or in part, at its discretion, to the Transferor, if and
to the extent that the total realizable value of all such collateral exceeds
110% of the Secured Claims on more than a merely temporary basis.   10.  
Miscellaneous   10.1   This Agreement is governed by and must be construed in
accordance with German law. Place of jurisdiction is Munich, Federal Republic of
Germany.   10.2   If any provision of this Agreement should be or become
invalid, unenforceable or impracticable (wirtschaftlich unmöglich) in whole or
in part for whatever reason, the validity of the other provisions hereof is not
affected. In that case the invalid, unenforceable or impractical provision is
deemed to be replaced by such valid and enforceable provision or arrangement
that corresponds as closely as possible to the invalid, unenforceable or
impractical provision and to the Parties’ economic aims pursued by and reflected
in this Agreement. The same applies in the event that this Agreement does not
contain a provision necessary to achieve the economic purpose as expressed
herein (Regelungslücke).   10.3   No failure or delay on the part of the Bank to
exercise any power, right or remedy hereunder operates as a waiver thereof nor
shall any single or any partial exercise of any power, right or remedy preclude
its further exercise ort he exercise of any other power, right or remedy.   10.4
  In case of doubt, the meaning of the German expression used in this Agreement
prevails over the meaning of the English expression to which they relate.

               
 
(place, date)
     
 
Transferor    
 
             
 
(place, date)
     
 
Bayerische Hypo- und Vereinsbank AG    

Executive Version Loan Agreement HVB/ZPR

34



--------------------------------------------------------------------------------



 



     
 
  Schedule 1
 
  to the
 
  Transfer of
 
  Title for
 
  Security
 
  Agreement

List of assets

                          Anlagennummer   Bezeichnung       Standort  
Gebäude-Nr.  
1
  3232H035   Waschpresse D-Stufe   mehrere Einzelteile, die vor Ort montiert
werden   im vorhandenen Gebäude Bleicherei +9,2m   113
2
  3232H064   MC-Pumpe Stoff zu ZEM   mehrere Einzelteile, die vor Ort montiert
werden   im vorhandenen Gebäude Bleicherei +0m   113
3
  3232B013-1   Filtratbehälter Waschpresse D-Stufe   wird in einem Teil
angeliefert   Standort im Außenbereich Bleicherei +0m   113
4
  3221H010   Waschpresse 1 Stoffwäsche   mehrere Einzelteile, die vor Ort
montiert werden   im neuen Gebäude Stoffwäsche +9,2m   109
5
  3221H014   MC-Pumpe 1 Stoffwäsche   mehrere Einzelteile, die vor Ort montiert
werden   im neuen Gebäude Stoffwäsche +0m   109
6
  3221H002-1   Ästesortierer Primär   wird in einem Teil angeliefert   im neuen
Gebäude Stoffwäsche +3m   109
7
  3231H031   Sandcleaner Vorsortierung   wird in einem Teil angeliefert   im
vorhandenen Gebäude Kocherei/Stoffwäsche +0m   110/111
8
  3221B007   Filtratbehälter Waschpresse 1   mehrere Einzelteile, die vor Ort
montiert werden   Standort im Außenbereich vor Gebäude Stoffwäsche +0m   109
9
  3200AV01   PLS Wäsche Faserlinie   mehrere Einzelteile, die vor Ort montiert
werden   PLS im Gebäude Kocherei/Stoffwäsche +14,6m   110/111

The exact position of the listed assets is shown by means of their respective
numbers (1 through
9) on Schedules 2B and C of this Loan Agreement. To simplify matters the List is
written in
German language.

35



--------------------------------------------------------------------------------



 



Schedule 2
to the Transfer of Title
for Security Agreement
2A Plan of site
See included plan on next page.

36



--------------------------------------------------------------------------------



 



Executive Version Loan Agreement HVB/ZPR

37



--------------------------------------------------------------------------------



 



2B Layout of Buildings (where Assets are located)
See included plan on next page.
Executive Version Loan Agreement HVB/ZPR

38



--------------------------------------------------------------------------------



 



Executive Version Loan Agreement HVB/ZPR

39



--------------------------------------------------------------------------------



 



2C Layout of Assets (within Buildings)
See included plan on next page.
Executive Version Loan Agreement HVB/ZPR

40



--------------------------------------------------------------------------------



 



Executive Version Loan Agreement HVB/ZPR

41